Case 1:19-cv-01940-TWP-DML Document 33 Filed 09/03/19 Page 1 of 13 PageID #: 152



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION
  ________________________________________

  ANDREW PERRONG, on behalf of himself                    Case No. 1:19-cv-1940-JPH-DML
  and others similarly situated,

         Plaintiff,                                       CLASS ACTION

  v.

  GOLDEN RULE INSURANCE COMPANY
  and AMERICAN SELECT PARTNERS, LLC

         Defendants.


        PLAINTIFF ANDREW PERRONG’S MOTION TO DISMISS GOLDEN RULE
                    INSURANCE COMPANY’S COUNTERCLAIM

                                           INTRODUCTION

         Golden Rule’s Counterclaim is nothing more than a contrived attempt to intimidate and

  bully a consumer for daring to hold it to account for its illegal telemarketing. The most basic of

  details to support the claim are entirely absent, and as such the claim falls far short of alleging

  fraud with particularity under Rule 9(b) of the Federal Rules of Civil Procedure.

         Particularity is required to allege fraud in order to protect individuals like Mr. Perrong

  from the reputational harm that comes along with a public fraud allegation. The party alleging

  fraud must conduct a more thorough investigation than is typically required in order to ensure the

  claims have factual support. But here, Golden Rule and its attorneys have either (1) lobbed this

  claim at Mr. Perrong without even investigating the basic information Defendants were supposed

  to maintain (and purportedly relied upon) to meet their burden to prove consumers consented to

  their telemarketing calls; or (2) did an investigation but still don’t have the facts to prove or even

  suggest Mr. Perrong consented to the call at issue in this case. Either way, the Counterclaim is
Case 1:19-cv-01940-TWP-DML Document 33 Filed 09/03/19 Page 2 of 13 PageID #: 153



  grossly irresponsible. Indeed, American Select Partners—the company who is alleged to have

  made the single call at issue in this case and who would have access to the same information as

  Golden Rule—has decided not to participate in this sideshow and has simply answered the

  Complaint. If Golden Rule ultimately wants to try to assert the affirmative defense of “prior

  express consent” despite still not having the basic details to support it, it is free to do so as the

  litigation proceeds. Golden Rule must not, however, be permitted to weaponize that affirmative

  defense against a consumer by re-labeling it as a fraud claim. Golden Rule’s Counterclaim must

  be dismissed with prejudice.

                                        LAW AND ARGUMENT

  I.      Golden Rule failed to allege fraud with particularity as required by Fed. R. Civ. P.
          9(b).

          A.      Fraud must be plead with particularity.

          Rule 9(b) of the Federal Rules of Civil Procedure states that a party who alleges fraud

  “must state with particularity the circumstances constituting fraud.” Fed. R. Civ. P. 9(b). “The

  particularity requirement of Rule 9(b) is designed to discourage a ‘sue first, ask questions later’

  philosophy.” Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust v. Walgreen Co., 631

  F.3d 436, 441 (7th Cir. 2011) (citation omitted). “Heightened pleading in the fraud context is

  required in part because of the potential stigmatic injury that comes with alleging fraud and the

  concomitant desire to ensure that such fraught allegations are not lightly leveled.” Id. at 442.

  Rule 9(b) therefore “force[s] the plaintiff to do more than the usual investigation before filing his

  complaint.” Hirata Corp. v. J.B. Oxford & Co., 193 F.R.D. 589, 592 (S.D. Ind. 2000) (quoting

  Ackerman v. Northwestern Mut. Life Ins. Co., 172 F.3d 467, 469 (7th Cir. 1999), cert.

  denied, 145 L. Ed. 2d 151, 120 S. Ct. 178 (1999)). See also Abner v. Jewish Hosp. Health Care

  Servs., No. 4:05-cv-0106-DFH-WGH, 2008 U.S. Dist. LEXIS 61985, at *3 (S.D. Ind. Aug. 13,



                                                      2
Case 1:19-cv-01940-TWP-DML Document 33 Filed 09/03/19 Page 3 of 13 PageID #: 154



  2008) (“The particularity requirement is intended to require more investigation before a

  complaint is filed to protect defendants from the harm that can result from the public accusation

  of fraud.”).

          To comply with Rule 9(b), the party alleging fraud must include “the identity of the

  person making the misrepresentation, the time, place, and content of the misrepresentation, and

  the method by which the misrepresentation was communicated.” Hirata, 193 F.R.D. at 592

  (quoting Schiffels v. Kemper Fin. Servs., Inc., 978 F.2d 344, 352 (7th Cir. 1992)). “By requiring

  the plaintiff to allege the who, what, where and when of the alleged fraud, the rule requires the

  plaintiff to conduct a precomplaint investigation in sufficient depth to assure that the charge of

  fraud is responsible and supported, rather than defamatory and extortionate.” Hirata, 193 F.R.D.

  at 592 (quoting Ackerman, 172 F.3d at 469).

          The elements of common law fraud are:

                 1) a false statement of past or existing material fact; 2) made with
                 knowledge it was false or made recklessly without knowledge of
                 its truth or falsity; 3) made for the purpose of inducing the other
                 party to act upon it; 4) upon which the other party did justifiably
                 rely and act; and 5) proximately resulting in injury to the other
                 party.

  Sheridan Health Care Ctr. v. Centennial Healthcare Corp., No. IP 01-0186-C-M/S, 2001 U.S.

  Dist. LEXIS 24832, at *10-11 (S.D. Ind. June 19, 2001). Golden Rule has failed to properly

  plead those elements.

          B.     Golden Rule’s allegations fall far short of pleading fraud with particularity.

          Golden Rule’s accusations in its Counterclaim do not come anywhere near meeting the

  particularity standard of Rule 9(b). All Golden Rule alleges is that Mr. Perrong went to a website

  (identified only by its homepage) and submitted contact information to receive an insurance

  quote. (See Doc. 18, ¶¶ 6-8.) Critically, Golden Rule doesn’t allege anything at all regarding



                                                   3
Case 1:19-cv-01940-TWP-DML Document 33 Filed 09/03/19 Page 4 of 13 PageID #: 155



  when or where this alleged website visit occurred. Moreover, Golden Rule doesn’t even allege a

  misrepresentation at all. Nor is it alleged that Mr. Perrong had any duty to disclose such that

  nondisclosure could be a basis for a fraud claim.

                  1.      Basic details such as the date/time and location of the alleged fraud are
                          entirely absent.

          Golden Rule’s utter failure to allege anything whatsoever about when or where the

  alleged website visit occurred is, on its own, grounds for dismissal of Golden Rule’s

  Counterclaim. While Rule 9(b)’s requirements may be “tempered somewhat where a plaintiff

  alleging fraud does not have access to all the facts necessary to provide details,” that is not the

  case here. See Hirata, 193 F.R.D. at 592.

          Golden Rule has the burden to demonstrate that it in fact obtained Mr. Perrong’s “prior

  express consent”1 before calling him. See Zeidel v. YM LLC USA, No. 13-cv-6989, 2015 U.S.

  Dist. LEXIS 54455, at *8 (N.D. Ill. Apr. 27, 2015) (prior express consent is an affirmative

  defense upon which the defendant bears the burden of proof). In 2012, the FCC revised the

  TCPA’s regulations to heighten the burden of proof for a telemarketer to assert a defense of

  “prior express consent” in response to a TCPA claim. See Rules & Regulations Implementing the

  Tel. Consumer Prot. Act of 1991, 27 FCC Rcd. 1830, 1838 (2012) (effective October 16, 2013)

  (“2012 TCPA Order”). Specifically, the FCC determined that “prior express written2 consent” is

  required “for all telephone calls using an automatic telephone dialing system or a prerecorded

  1
   The TCPA makes it unlawful to use an “automatic telephone dialing system or an artificial or
  prerecorded voice” to call a cell phone without “the prior express consent of the called party.” 47 U.S.C.
  § 227(b)(1)(A).
  2
    “The term prior express written consent means an agreement, in writing, bearing the signature of the
  person called that clearly authorizes the seller to deliver or cause to be delivered to the person called
  advertisements or telemarketing messages using an automatic telephone dialing system or an artificial or
  prerecorded voice, and the telephone number to which the signatory authorizes such advertisements or
  telemarketing messages to be delivered.” 47 C.F.R. § 64.1200(f)(8) (emphasis added).



                                                      4
Case 1:19-cv-01940-TWP-DML Document 33 Filed 09/03/19 Page 5 of 13 PageID #: 156



  voice to deliver a telemarketing message to wireless numbers and residential lines.” 2012 TCPA

  Order, 27 FCC Rcd. at 1838 (emphasis added). While prior express written consent may be

  obtained via a website form, an electronic record of the consumer’s agreement still must be

  provided. Id. at 1844. Even then, the purported consent is valid only if a litany of important

  disclosures required by the Electronic Signatures in Global and National Commerce Act (“E-

  SIGN Act”) were first provided to the consumer.3 See id. at 1843-44; 15 U.S.C. § 7001 et seq.

  The FCC has further cautioned telemarketers that they must be able prove prior express consent

  clearly and unambiguously. 2012 TCPA Order, 27 FCC Rcd. at 1844. (“[S]hould any question

  about the consent arise, the seller will bear the burden of demonstrating that a clear and

  conspicuous disclosure was provided and that unambiguous consent was obtained.”).

         Golden Rule is therefore required to come forward with information about the alleged

  website visit, such as the date, a timestamp of the purported electronic signature, the URL for the

  specific webpage purportedly constituting consent, the IP address of the visitor (which would

  demonstrate the visitor’s geographic location at that time), user agent string data, and the content

  of the webpage (together with any necessary disclosures) as it would appear to a visitor on the

  date of the alleged visit. Golden Rule cannot claim it does not have access to this information, as

  the owner of the website is Defendants’ vendor it hired to generate leads for them. Moreover,

  any responsible telemarketer relying on consent from a webpage form would itself monitor this

  information and weed out potentially non-compliant or bogus leads. Indeed, how else would

  American Select Partners and Golden Rule have any idea the leads they were calling upon were

  legitimate?

         Even if Golden Rule could somehow claim that it was unable to access information from

  3
   Such disclosures do not appear to be present on the website Golden Rule has identified in its
  Counterclaim. Mr. Perrong did not visit the website, but even if—purely for the sake of argument—he
  did, Golden Rule would be unable to rely on prior express consent as a defense.


                                                    5
Case 1:19-cv-01940-TWP-DML Document 33 Filed 09/03/19 Page 6 of 13 PageID #: 157



  its own vendor about the alleged website visit, that still wouldn’t save its Counterclaim here. The

  party alleging fraud must at a bare minimum “at least plead the identity of the person engaging in

  the alleged fraudulent act or acts and when that act or acts occurred”; however, Golden Rule is

  silent as to when the alleged fraud occurred. Hirata, 193 F.R.D. at 598 (citing Bankers Trust Co.

  v. Old Republic Ins. Co., 959 F.2d 677, 683 (7th Cir. 1992) (dismissing fraud claim where

  complaint did not allege “basic factual averments” such as when the fraudulent act(s) occurred,

  finding the plaintiff “cannot expect simply to rest on its broad assertion that the fraud occurred

  over a period of six months.”).

         Even though the standard under the TCPA is “prior express written consent” and

  American Select Partners purportedly relied upon proof of the alleged website visit to call Mr.

  Perrong, Golden Rule still has not come forward with the most basic of details regarding its

  claim. Golden Rule’s attorneys are no doubt aware that fraud must be pled with particularity, but

  nonetheless, they have utterly failed to do so. It stands to reason that if additional details would

  have supported Golden Rule’s claim, they would have pleaded them. They did not, which,

  ironically, only bolsters Mr. Perrong’s claims in this case.

                 2.      Golden Rule does not allege it relied upon any misrepresentations, a key
                         element of fraud.

         Golden Rule’s fraud claim is not based on any misrepresentations and therefore fails as a

  matter of law because it fails as to a key element of fraud. It merely alleges that Mr. Perrong

  went to a website and submitted his contact info to receive an insurance quote. Along with

  pressing “Submit,” all Golden Rule alleges is that Mr. Perrong agreed to the following

  disclosure:

                 By clicking ‘Submit’ I provide my signature, expressly authorizing
                 up to eight insurance companies or their agents or parent
                 companies, including GoHealth, eHealth, or SelectQuote, to



                                                    6
Case 1:19-cv-01940-TWP-DML Document 33 Filed 09/03/19 Page 7 of 13 PageID #: 158



                 contact me at the number and address provided with insurance
                 quotes, for marketing purposes, or to obtain additional information
                 for such purposes using an automated telephone dialing system
                 and/or an artificial or prerecorded voice, text messages, or email. I
                 understand that my signature is not a condition of purchasing any
                 property, goods or services and that I may revoke my consent at
                 any time.

  (Doc. 18, ¶ 7 (emphasis in original).) The disclosure just says that the person clicking “Submit”

  authorizes insurance companies to contact them. It doesn’t say that the person is “interested in

  learning more about insurance products,” or that the person is interested in “obtaining” “health

  insurance.” (Id., ¶¶ 9-10.) Those statements are Golden Rule’s attorneys’ statements—they are

  not alleged to be Mr. Perrong’s. Even taking everything in the Complaint as true, prior to the

  single call at issue, Mr. Perrong is not alleged to have made any communication to the

  unidentified website owner, to American Select Partners, to Golden Rule, or to anyone else that

  he was interested in learning about or obtaining health insurance.

         The Counterclaim also alleges that after he received the single call at issue in this case,

  Mr. Perrong told the agent that the call was “out of the blue” and that this was allegedly a false

  statement. However, this alleged statement cannot support a fraud claim. First, there is no

  reliance on the statement, much less any detrimental reliance. Golden Rule does not state how

  the caller relied on the statement or why the caller would have any reason to rely on it.

  Moreover, the call at issue in this case was already made, and the only reliance Golden Rule

  alleges is the fact that American Select Partners contacted Mr. Perrong in the first place. (See

  Doc. 18, ¶ 14.) Indeed, Golden Rule only seeks damages for the attorney fees it has incurred and

  the “time and attention” its employees have had to expend in connection with this case. (Id., ¶

  15). Second, this particular allegation just defies common sense. If this whole case was really a

  “setup” as Golden Rule claims, why would Mr. Perrong tell the caller something that would




                                                   7
Case 1:19-cv-01940-TWP-DML Document 33 Filed 09/03/19 Page 8 of 13 PageID #: 159



  immediately suggest to the caller that he had not in fact consented to or requested the call?

         Golden Rule then generally alleges without particularity that Mr. Perrong “continued to

  feign interest” in health insurance, but again, no reliance is alleged—the call giving rise to this

  case had already occurred. (See Doc. 18, ¶ 12.) In any event, there is nothing wrong with a

  consumer advocate posing as an interested customer in order to enforce federal law and to

  discover the identity of those responsible for contacting him. “Testers,” who pose as interested

  individuals in order to identify other victims in the housing and employment context, “usually

  are praised rather than vilified.” Murray v. GMAC Mortg. Corp., 434 F.3d 948, 954 (7th Cir.

  2006) (citing Havens Realty Corp. v. Coleman, 455 U.S. 363, 374-75 (1982); Arlington Heights

  v. Metro. Housing Dev. Corp., 429 U.S. 252 (1977)). The Federal Trade Commission, which is

  charged with the enforcement of federal telemarketing laws, regularly has investigators pose as

  potential customers, and courts have endorsed that approach. See, e.g., Consent Decree, United

  States v. Credit Bureau Collection Servs., No. 2:10-cv-169, Doc. No. 3, § X (S.D. Ohio Feb. 24,

  2010) (authorizing FTC to use “lawful means,” including “posing as consumers and suppliers” in

  order to monitor and investigate compliance with federal law). TCPA plaintiffs are permitted to

  engage in the same conduct: “Cognizant of how damaging May’s evidence is, Defendants

  disparage her as a ‘professional litigant’…. But the telemarketers’ admissions are not rendered

  invalid just because Mey (successfully) tricked them into (truthfully) revealing that they sold

  products for Lifewatch.” FTC v. Lifewatch Inc., 176 F. Supp. 3d 757, 771 (N.D. Ill. 2016). See

  also Shelton v. Nat’l Gas & Elec., LLC, No. 17-4063, 2019 U.S. Dist. LEXIS 59235, at *12

  (E.D. Pa. Apr. 5, 2019) (“The fact that he ‘play[s] along’ with telemarketing scripts to ‘find out

  who [they] really are’ is not as devious as Defendant suggests. A plaintiff must know the name

  of the telemarketer that violated the TCPA in order to bring suit against it ….”); Cunningham v.




                                                    8
Case 1:19-cv-01940-TWP-DML Document 33 Filed 09/03/19 Page 9 of 13 PageID #: 160



  Rapid Response Monitoring Servs., 251 F. Supp. 3d 1187, 1194-95 (M.D. Tenn. 2017) (noting

  that faking interest in calls showed plaintiff was acting to ascertain the identity of the calling

  party). As such, Golden Rule cannot allege that any of the unidentified statements Mr. Perrong

  made in the course of the call from American Select Partners were made to “defraud” Golden

  Rule or anyone else. Nor can Golden Rule allege that Mr. Perrong’s failure to disclose that he

  was feigning interest in the illegal call he received constitutes an actionable misrepresentation.

  To allege fraud based on nondisclosure, there must be a duty to disclose those particular facts to

  the other party. Koehler by Koehler v. Wyeth Labs. Div. of Am. Home Prods. Corp., No. NA 85-

  284-C, 1987 U.S. Dist. LEXIS 16861, at *15-16 (S.D. Ind. Sept. 8, 1987). Recipients of an

  illegal telemarketing call have no duty to tell the telemarketer that they are considering filing a

  lawsuit in advance of attempting to ascertain the parties responsible for the call, and Golden Rule

  does not allege any such duty. Indeed, courts have held that there is no duty to mitigate damages

  under the TCPA. See, e.g., Powell v. W. Asset Mgmt., 773 F. Supp. 2d 761, 764 (N.D. Ill. 2011)

  (“courts that have considered whether a plaintiff has a duty to mitigate damages under Section

  227 of the TCPA have found there is no such duty”) (citations omitted).

  II.    Golden Rule’s Counterclaim is simply its affirmative defense of consent.

         Golden Rule’s Counterclaim amounts to nothing more than an assertion of its affirmative

  defense of consent. It should not be permitted to improperly recast that affirmative defense of

  consent as an illusory counterclaim for fraud, designed to threaten and intimidate consumers who

  would dare seek judicial redress for holding Golden Rule to account for its unlawful

  telemarketing.

         Apart from pleading deficiencies, Golden Rule’s maneuvering to turn its defense into an

  offense also fails as a matter of law. In similar circumstances as here, the court in Buller v.




                                                    9
Case 1:19-cv-01940-TWP-DML Document 33 Filed 09/03/19 Page 10 of 13 PageID #: 161



  Owner Operator Indep. Driver Risk Retention Grp., Inc., 461 F. Supp. 2d 757 (S.D. Ill. 2006)

  dismissed the defendant’s counterclaims, concluding that those “purported counterclaim[s] in

  fact are affirmative defenses.” Id. at 766. In dismissing the counterclaims, the court further held

  that:

                 “Affirmative defenses challenge ... underlying liability.
                 Counterclaims are separate claims independent of the plaintiff’s
                 underlying claim.” FDIC v. F.S.S.S., 829 F. Supp. 317, 322 n.11
                 (D. Alaska 1993). In this case, the allegations of the counterclaim
                 cannot be adjudicated separately from Buller’s claims. See
                 MidAmerican       Communications         Corp.     v.   U.S.     West
                 Communications, Inc., 857 F. Supp. 772, 774 (D. Colo. 1994)
                 (“Unlike a counterclaim, a defense cannot possibly be adjudicated
                 separately from the plaintiff's claim to which it applies.”). At most
                 Risk Retention Group’s purported counterclaim sets out grounds
                 for avoiding or reducing liability, but it establishes no grounds on
                 which the insurer could recover damages independent of Buller’s
                 claim. See Hinfin Realty Corp., 206 F.R.D. at 354–55 (allegations
                 of contributory or comparative fault asserted an affirmative
                 defense, not a counterclaim).

  Id. at 767. The court further explained, “As [plaintiff] Buller points out, the damages sought in

  the counterclaim are in fact the legal expenses [defendant] Risk Retention Group has incurred as

  a result of having to defend this case ... which expenses are not recoverable as items of damage

  ….” Id. (citing Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 269-70 (1975)

  (citing to “the familiar ‘American Rule’ generally prohibiting shifting of attorney’s fees”). As in

  Buller, there are no damages alleged independent of the cost of defending Mr. Perrong’s claim.

  Golden Rule only seeks damages for the attorney fees it has incurred and the “time and

  attention” its employees have had to expend in connection with this case. (Doc. 18, ¶ 15.)

          If the Court were to permit Golden Rule’s contrived Counterclaims to go forward, it

  would unquestionably deter future consumers generally from bringing TCPA claims, it would

  render a federal consumer protection statute, the TCPA, toothless, and it would encourage




                                                  10
Case 1:19-cv-01940-TWP-DML Document 33 Filed 09/03/19 Page 11 of 13 PageID #: 162



  unlawful telemarketers to proceed unimpeded in waging their campaigns without regard to

  governing law. Significantly, because “the TCPA is ‘a consumer protection statute which is

  remedial in nature,’ this Court must interpret the statute broadly” and certainly not allow it to be

  turned on its head and weaponized against consumers. Heard v. Nationstar Mortg. LLC, No. 16-

  cv-00694- MHH, 2018 WL 4028116, at *5 (N.D. Ala. Aug. 23, 2018) (quoting Carmichael v.

  Nissan Motor Acceptance Corp., 291 F.3d 1278, 1280 (11th Cir. 2002) (remedial statutes “must

  be construed liberally in order to best serve Congress’ intent”)). Thus, courts in this and other

  circuits hold that the TCPA “should be liberally construed and should be interpreted (when that

  is possible) in a manner tending to discourage attempted evasions by wrongdoers.” Ammons v.

  Ally Fin., Inc., 326 F. Supp. 3d 578, 597-98 (M.D. Tenn. 2018). See also Charvat v. Allstate

  Corp., 29 F. Supp. 3d 1147, 1150 (N.D. Ill. 2014); Hitchman v. Nat’l Enter. Sys., Inc., No. 12-

  cv-61043, 2014 WL 912363, at *3 (S.D. Fla. Mar. 10, 2014).

  III.   The fact that Mr. Perrong has previously exercised his rights under the TCPA on
         numerous occasions does not change anything.

         That Mr. Perrong is knowledgeable about his rights under the TCPA and experienced in

  enforcing the statue does not prevent him from enforcing it as many times as telemarketers

  continue to violate those rights.

         Even if Mr. Perrong was motivated by the statutory damages offered by the TCPA, it

  does not mean his injuries are not within the statute’s zone of interest or that he somehow

  committed fraud. Indeed, the statutory damages available under the TCPA are “specifically

  designed to appeal to plaintiff’s self-interest and to direct that self-interest toward the public

  good.” Cunningham, 251 F. Supp. 3d at 1195. As such, the TCPA encourages plaintiffs like Mr.

  Perrong to act as private attorneys general, with statutory damages operating as rewards, or

  “bounties,” for catching telemarketers engaged in illegal practices to them. See id. See also



                                                    11
Case 1:19-cv-01940-TWP-DML Document 33 Filed 09/03/19 Page 12 of 13 PageID #: 163



  Charvat v. Echostar Satellite, LLC, 630 F.3d 459, 461 (6th Cir. 2010) (“Phillip Charvat has not

  been shy in taking on the role of a private attorney general under the [TCPA].”); Universal

  Underwriters Ins. Co. v. Lou Fusz Auto. Network, Inc., 401 F.3d 876, 881 (8th Cir. 2005)

  (private right of action under TCPA demonstrates Congressional intent to incentivize aggrieved

  parties to act as “private attorneys general”); Mey v. Venture Data, 245 F. Supp. 3d 771, 784

  (N.D.W. Va. 2017) (“While [defendant] is understandably frustrated by Ms. Mey’s efficacy, she

  is doing exactly what Congress intended—enforcing the law.”).

         If the statutory damages available under the TCPA motivate plaintiffs to enforce the law,

  that does not “negate [plaintiffs’] right to privacy and seclusion” or cause them to forfeit those

  rights. Cunningham, 251 F. Supp. 3d at 1196. If the Court were to allow it to do so, it would be

  “embrac[ing] a line of reasoning that would ultimately undermine the rights of most, if not all,

  TCPA plaintiffs and plaintiffs in similar statutory schemes.” Id. Indeed, this reasoning would

  limit standing only to those individuals who are ignorant of their rights under the TCPA and

  who, of course, would be highly unlikely to bring a lawsuit to enforce those unknown rights. See

  id.

         Nothing about enforcing the TCPA on numerous occasions suggests fraudulent intent.

  Indeed, Mr. Perrong’s litigation history demonstrates the opposite. None of Mr. Perrong’s suits

  have been frivolous, nor has Golden Rule alleged as much. If Mr. Perrong was committing fraud

  all this time, the rudimentary “scheme” alleged here of entering information into a website to

  request a phone call would have been easily proven by now. It hasn’t, because there is no such

  “scheme.” Golden Rule’s Counterclaim is filled with overly dramatic and inflammatory

  language, but at bottom, it simply lacks common sense.




                                                   12
Case 1:19-cv-01940-TWP-DML Document 33 Filed 09/03/19 Page 13 of 13 PageID #: 164



                                         CONCLUSION

         For the foregoing reasons, Plaintiff respectfully requests that this Court DISMISS Golden

  Rule’s Counterclaim with prejudice.


                                              Respectfully submitted,

                                              /s/ Jonathan P. Misny
                                              Jonathan P. Misny
                                              Murray Murphy Moul + Basil LLP
                                              1114 Dublin Road
                                              Columbus, OH 43215
                                              Telephone: 614.488.0400
                                              Facsimile: 614.488.0401
                                              misny@mmmb.com

                                              Anthony I. Paronich
                                              Paronich Law, P.C.
                                              350 Lincoln Street, Suite 2400
                                              Hingham, MA 02043
                                              Telephone: 508.221.1510
                                              anthony@paronichlaw.com

                                              Counsel for Plaintiff




                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 3, 2019, I served the foregoing document on all

  counsel of record who have entered an appearance via the Court’s CM/ECF system.


                                              /s/ Jonathan P. Misny
                                              Jonathan P. Misny




                                                13
